Case 4:20-cv-00798 Document 14 States
                        United   FiledCourts
                                       on 06/23/20 in TXSD Page 1 of 2
                        Southern District of Texas
                                 FILED
                              June 23, 2020
                                      
                      David J. Bradley, Clerk of Court




                                         Active

    06/23/2020                      s/ J. Olson
Case 4:20-cv-00798 Document 14 Filed on 06/23/20 in TXSD Page 2 of 2
